Defendants’ counsel insisted that the defendants’ attorney had not been served with notice of trial for the April circuit, and that he had never been served with any notice of application for a reference in the cause; it was referred without his knowledge or consent. •
Jewett, Justice.
Held, that the cause was properly referred, and the notice of trial served on defendants’ attorney, being retained by him, *was sufficient to inform him that the cause would be brought to trial at the April circuit, and at all' events if defendants’ attorney considered it irregular, it was his duty to have returned it immediately. Motion denied, with costs.